Case 0:18-cv-61359-WPD Document 21 Entered on FLSD Docket 11/29/2018 Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                         CASE NO. 18-61359-CIV-DIMITROULEAS

  JEANNETTE HATHAWAY,

            Plaintiff,

  vs.

  RAMCO-GERSHENSON, INC,

        Defendant.
  _______________________________/

                            ORDER GRANTING MOTION TO DISMISS

            THIS CAUSE is before the Court on Defendant’s August 16, 2018 Motion to Dismiss

  Amended Complaint or Motion for More Definite Statement [DE 14]. The Court has considered

  Plaintiff’s September 13, 2018 Response [DE 17] and Defendant’s September 27, 2018 Reply

  [DE 20] and finds as follows:

            On July 19, 2018, Plaintiff filed a two-count Amended Complaint against Defendant

  alleging: (1) unlawful retaliation in violation of Florida’s Private Whistleblower Act (“FWA”)

  (Count I); and (2) breach of contract for the alleged failure to pay a year-end bonus,

  commissions, and expense reimbursements (Count II). 1 Defendant has moved to dismiss both

  counts.

                                       STANDARD OF REVIEW

            Rule 8(a)(2) requires “ a short and plain statement of the claim showing that the pleader

  is entitled to relief”, in order to give the defendant fair notice of what the . . . claim is and the

  grounds upon which it rests.” Conley v. Gibson, 355 U.S. 41, 47 (1957). Under Rule 12(b)(6), a

  1
    On June 15, 2018, Defendant removed this action to federal court based on diversity
  jurisdiction. [DE 1].
Case 0:18-cv-61359-WPD Document 21 Entered on FLSD Docket 11/29/2018 Page 2 of 5




  motion to dismiss should be granted only if the plaintiff is unable to articulate “enough facts to

  state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

  (2007) (abrogating Conley, 355 U.S. at 41). “A claim has facial plausibility when the pleaded

  factual content allows the court to draw the reasonable inference that the defendant is liable for

  the misconduct alleged.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (citing Twombly, 550

  U.S. at 556). The allegations of the claim must be taken as true and must be read to include any

  theory on which the plaintiff may recover. See Linder v. Portocarrero, 963 F. 2d 332, 334-36

  (11th Cir. 1992) (citing Robertson v. Johnston, 376 F. 2d 43 (5th Cir. 1967)). However, the

  court need not take allegations as true if they are merely “threadbare recitals of a cause of

  action’s elements, supported by mere conclusory statements.” Iqbal, 129 S. Ct. at 1949. In sum,

  “a district court weighing a motion to dismiss asks ‘not whether a plaintiff will ultimately prevail

  but whether the claimant is entitled to other evidence to support the claims.’” Twombly, 550

  U.S. at n. 8 (quoting Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), overruled on other grounds.

  Davis v. Scherer, 488 U.S. 183 (1983)). “A court’s review on a motion to dismiss is ‘limited to

  the four corners of the complaint.’” Wilchombe v. TeeVee Toons, Inc., 555 F. 3d 949, 959 (11th

  Cir. 2009) (quoting St. George v. Pinellas Cnty., 285 F. 3d 1334, 1337 (11th Cir. 2002)).

  However, “[a] court may consider only the complaint itself and any documents referred to in the

  complaint which are central to the claims.” Id. (citing Brooks v. Blue Cross & Blue Shield of

  Fla. Inc., 116 F. 3d 1364, 1369 (11th Cir. 1997)).




                                                   2
Case 0:18-cv-61359-WPD Document 21 Entered on FLSD Docket 11/29/2018 Page 3 of 5




                                            DISCUSSION

  I. Violation of the Florida Whistleblower Act

         The Florida Whistleblower Act (“FWA”) § 448. 102, Fla. Stat., prohibits employers from

  taking retaliatory action against their employees for reporting violations of laws, rules, or

  regulations. The statute provides:

         An employer may not take any retaliatory personnel action against an employee
         because the employee has:

         (1) Disclosed, or threatened to disclose, to any appropriate governmental agency,
         under oath in writing, an activity, policy, or practice of the employer that is in
         violation of a law, rule or regulation. However, this subsection does not apply
         unless the employee has in writing, brought the activity, policy, or practice to the
         attention of a supervisor or the employer and has afforded the employer a
         reasonable opportunity to correct the activity, policy or practice.

         (2) Provided information to, or testified before, any appropriate governmental
         agency, person, or entity conducting an investigation, hearing, or inquiry into an
         alleged violation or a law, rule or regulation by the employer.

         (3) Objected to, or refused to participate in, any activity, policy or practice of the
         employer which is in violation of the law, rule or regulation.

  § 448.102, Fla. Stat. (emphasis added)

         In the Eleventh Circuit, courts apply the same burden-shifting framework used in Title

  VII retaliation cases to claims under the FWA. Sierminsky v. Transouth Fin. Corp., 216 F. 3d

  945, 950 (11th Cir. 2000). That is, an employee must first make a prima facie showing of

  retaliation. As with a Title VII retaliation claim, an employee can establish the prima facie case

  by showing that (1) she engaged in statutorily protected activity, (2) she was subjected to adverse

  employment action, and (3) there was a causal connection between the events. Pennington v.

  City of Huntsville, 261 F.3d 1262, 1266 (11th Cir. 2001). If the employee can meet these

  elements, the burden then shifts to the employer to articulate a non-retaliatory reason for its




                                                    3
Case 0:18-cv-61359-WPD Document 21 Entered on FLSD Docket 11/29/2018 Page 4 of 5




  action. Id. If the employer can present a non-retaliatory reason, the burden then shifts back to the

  employee to show that the employer’s reason is pretext. Id.

         Notably, the FWS’s requirement that an employer’s policy be “in violation of a law” is

  “unequivocal.” Grady v. Wal-Mart Stores E., LP, 237 F. Supp. 3d 1223, 1227 (M.D. Fla. 2017).

  The FWA does not provide protection to employees for “alleged” or “suspected” violations of

  the law. Id. The Court is persuaded by Judge Antoon’s opinion in Grady that the Supreme Court

  of Florida would adopt the Second DCA’s opinion in Kearns v. Farmer Acquisition Co., 152 So.

  3d 458, 462 (Fla. 2d DCA 2015) rather than the Fourth DCA’s opinion in Aery v. Wallace-

  Lincoln-Mercury, LLC, 118 So. 3d 904, 916 (Fla. 4th DCA 2013); see also Fonseca v. Ferman

  Motor Car Co., 2018 WL 3610541, *6 (M.D. Fla. 2018). Moreover, Plaintiff has not pled an

  actual violation of the statutes: FTCA, FDUTPA, or Florida RICO.

         This Court has previously held that Rule 9(b) does not apply to FDUTPA claims.

  Sanchez-Knutson v. Ford Motor Co., 52 F. Supp. 3d 1223, 1239 (S.D. Fla. 2014). Other courts

  have held that some FDUTPA claims are controlled by Rule 9(b). See, e.g., Leon v. Continental

  AG, 301 F. Supp. 3d 1203, 1226 (S.D. Fla. 2017). FTCA and Florida RICO claims can be based

  on non-fraudulent activity. Consequently, Rule 9(b) does not apply to this FWA complaint.

         Petty and trivial slights cannot be a basis for a continuing series of retaliatory actions.

  Brown v. FAU, 2016 WL 6236320, *11 (S.D. Fla. 2016). Here, Plaintiff has sufficiently alleged

  a chain of retaliatory events to support a causation finding. Consequently, the Court will give

  Plaintiff one more opportunity to allege an actual violation of the law.

  II.    Breach of Contract

         In Count II, Plaintiff asserts:

         Plaintiff and Defendant entered into a verbal contract under which Defendant
         agreed to pay Plaintiff wages, including year-end bonuses and commission based

                                                    4
Case 0:18-cv-61359-WPD Document 21 Entered on FLSD Docket 11/29/2018 Page 5 of 5




         on performance and Plaintiff’s ability to achieve year-end budgeted quotas and
         goals, including AI quotas and goals. In addition, Defendant agreed to reimburse
         Plaintiff for all necessarily incurred business-related expenses, including
         business-related travel expenses such as tolls, parking, and mileage.
  Am. Compl. ¶ 26. Paragraph 27 alleges that her 2017 year-end bonus and commissions totaled

  $10,493.40. Paragraph 28 alleges that she is entitled to $1,738 in business-related travel expenses

  for January-February 2018.

         Plaintiff has not alleged the agreed upon method of calculating a bonus or commission or

  what business-related travel expenses were incurred. The breach of contract claim is dismissed,

  without prejudice to amend. 2

         Wherefore, Defendant’s Motion to Dismiss [DE 14] is GRANTED, without prejudice to

  Plaintiff’s filing a Second Amended Complaint on or before December 11, 2018.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida this

  29th day of November, 2018.




  Copies to:

  Counsel of Record



  2
   Should the Plaintiff seek to file a Second Amended Complaint only on the Breach of Contract
  Count, Plaintiff must be prepared to allege diversity jurisdiction.
                                                  5
